DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous FINAL office action dated 11/23/2021 and not repeated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2022 has been entered.

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claims 1 and 5 recite the term “wherein-the” which should instead recite “wherein the.”
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-7, 10, and 17-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 5-7, 10, and 17-20 recite the term “ionomer thermoplastic resin.” However, the Applicant’s specification only recites “surlyn” which is a copolymer of ethylene and methacrylic acid. As such, Applicant only has written description support for one specific ionomer thermoplastic resin (i.e. an ionomeric ethylene/methacrylic acid copolymer), but not for all ionomer thermoplastic resins.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl (US 9,988,194) (previously cited) in view of Ingraham (US-20110132794-A1) (newly cited).
Regarding claim 1, Brandl discloses a double shell blister packaging for medicinal contents (Brandl, Abstract). Brandl further teaches that the blister packaging is a push-through package (Brandl, Col. 6 Lines 45-51). Brandl further teaches that the blister packaging has a front wall and a rear wall that are joined together along longitudinal edges and transverse edges and define a receiving area for solid filling material (Brandl, Fig. 6). The examiner considers the first shell of a multilayer structure and the second shell of a multilayer structure to be the front wall and the rear wall. The multilayer film of the blister packaging has laser ablation/cutting that is used to weaken the layers in a certain region/area (Brandl, col. 6 lines 49-54). Brandl further teaches that the packaging comprises an aluminum layer that is at least 20 µm (Brandl, Abstract, col. 5 lines 1-5), which overlaps the claimed range of 6-20 µm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Brandl further teaches that the aluminum layer is sandwiched by two or more stiff plastic support layers (Brandl, Abstract, Col. 5 Lines 40-54, and Fig. 6), and therefore teaches a plastic layer as a stiffest, stabilizing layer. Brandl further teaches that “easy tear” is desirable and can be achieved through using plastics that break easily or by using laser butting specific areas and specific layers (Brandl, Col. 6 Lines 17-30).
Brandl does not specifically disclose that only the stiffest, stabilizing layer of the film or laminate has the weakened area.
Ingraham teaches a push through blister package comprising a multilayer film, wherein the multilayer film comprises an aluminum layer and an outer plastic layer wherein zones of weakness are formed on the outer plastic layer (Ingraham, Abstract, Par. 0011 and 0040, Fig. 1).
Since both Brandl and Ingraham are analogous art as they both teach blister packages comprising a multilayer film of aluminum and an outer plastic layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Ingraham to modify Brandl and form zones of weakness in the outer plastic layer of Brandl as taught by Ingraham. This would allow for a blister package capable of opening while still being child sage (Ingraham, Par. 0040).
Regarding claim 2, modified Brandl teaches that the weakened area extends over a central region of the receiving area (Ingraham, Par. 0008-0011 and Figs. 1-2).
Regarding claim 5, modified Brandl the push through package as described for claim 1. Modified Brandl further teaches that the film forming the double shell blister packaging has a stiff polymer layer of PET (Brandl, col. 5 lines 43-50), a layer of aluminum (Brandl, col. 5 lines 1-6), and a layer of polyethylene (Brandl, col. 13 lines 15-21). 
Regarding claim 6, modified Brandl teaches that the films are cold-formed multilayer structures (Brandl, col. 5 lines 30-39).
Regarding claim 7, modified Brandl teaches that the PET layer is 25 µm (Brandl, col. 5 line 51), the polyethylene layer is 10 g/m2 (Brandl, col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (Brandl, col. 5 lines 1-5).
Regarding claim 8, modified Brandl teaches that the first shell and the second shell comprise the same material (Brandl, col. 4 lines 22-27 and fig. 6).
Regarding claim 9, modified Brandl teaches a strip package comprising a plurality of push-through packages (Brandl, col. 14 lines 19-37).
Regarding claim 10, modified Brandl teaches that the film forming the double shell blister packaging has a stiff polymer layer of PET (Brandl, col. 5 lines 43-50), a layer of aluminum (Brandl, col. 5 lines 1-6), and a layer of polyethylene (Brandl, col. 13 lines 15-21). Modified Brandl further teaches that the PET layer is 25 µm (Brandl, col. 5 line 51), the polyethylene layer is 10 g/m2 (Brandl, col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (Brandl, col. 5 lines 1-5).
Regarding claim 11, modified Brandl teaches that the sections of the stiffest, stabilizing layer of the film or the laminate in the PET layer, have weakened areas spaced apart from each other so that the weakened areas extend over a central region of a receiving area (Ingraham, Par. 0008-0011 and Figs. 1-2).
Regarding claim 12, modified Brandl teaches that the laminate has sealing layers (Brandl, col. 6 lines 31-37, examples 9 and 10).
Regarding claim 13, modified Brandl teaches the use of oriented EVOH (Brandl, example 11). The examiner considers the oriented EVOH to be a sealing layer having a barrier coating. 
Regarding claim 14, modified Brandl teaches that the film forming the double shell blister packaging has a stiff polymer layer of PET (Brandl, col. 5 lines 43-50) which is an outer layer (Brandl, col. 5 lines 50-52).
Regarding claim 15, modified Brandl teaches a double shell blister packaging for medicinal contents (Brandl, abstract). The blister packaging is a push-through package (Brandl, col. 6 lines 45-51). The blister packaging has a front wall and a rear wall that are joined together along longitudinal edges and transverse edges and define a receiving area for solid filling material (Brandl, fig. 6). The multilayer film of the blister packaging has laser ablation/cutting that is used to weaken the layers in a certain region/area (Brandl, col. 6 lines 49-54). Thus, a mechanically generated weakened area.
Regarding claim 16, modified Brandl teaches that the film forming the double shell blister packaging has a stiff polymer layer of PET (Brandl, col. 5 lines 43-50), a layer of aluminum (Brandl, col. 5 lines 1-6), and a layer of polyethylene (Brandl, col. 13 lines 15-21). Modified Brandl further teaches a multilayer structure where at least two or more stiff polymer films (Brandl, col. 5 lines 40-42).
Regarding claim 17, modified Brandl teaches that the PET layer is 23 µm (Brandl, col. 9 example 3), the polyethylene layer is 10 g/m2 (Brandl, col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (Brandl, col. 5 lines 1-5).
Regarding claim 18, modified Brandl teaches that the PET layer is 23 µm (Brandl, col. 9 example 3), the polyethylene layer is 10 g/m2 (Brandl, col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (Brandl, col. 5 lines 1-5).
Regarding claim 19, modified Brandl teaches that the film forming the double shell blister packaging has a stiff polymer layer of PET (Brandl, col. 5 lines 43-50), a layer of aluminum (Brandl, col. 5 lines 1-6), and a layer of polyethylene (Brandl, col. 13 lines 15-21). Modified Brandl further teaches that the PET layer is 25 µm (Brandl, col. 5 line 51), the polyethylene layer is 10 g/m2 (Brandl, col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (Brandl, col. 5 lines 1-5).
Regarding claim 20, modified Brandl teaches that the film forming the double shell blister packaging has a stiff polymer layer of PET (Brandl, col. 5 lines 43-50), a layer of aluminum (Brandl, col. 5 lines 1-6), and a layer of polyethylene (Brandl, col. 13 lines 15-21). Modified Brandl further teaches a multilayer structure where at least two or more stiff polymer films (Brandl, col. 5 lines 40-42). Brandl discloses that the PET layer is 23 µm (Brandl, col. 9 example 3), the polyethylene layer is 10 g/m2 (Brandl, col. 9-10 examples 11 and 12), and the aluminum layer is at least 20 µm (Brandl, col. 5 lines 1-5).

Response to Arguments
Applicant’s remarks and amendments filed 02/23/2022 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous office action. 
The rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, Applicant argues that Trombley does not disclose or suggest that the film or laminate has a plastic layer as a stiffest, stabilizing layer; and wherein only the stiffest, stabilizing layer of the film or laminate has the weakened area as required by newly amended claims 1 and 5. This is found moot:
A new grounds or rejection has been made as stated above. The new grounds or rejection now longer relies upon previously cited Trombley. The new grounds of rejection now relies upon previously cited Brandl to teach a plastic layer as a stiffest, stabilizing layer, and further relies upon newly cited Ingraham to teach that said plastic layer is the only layer that has the area of weakness as stated in the grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782